          Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 1 of 14




July 14, 2021


VIA ECF

Honorable Joseph C. Spero, Chief United States Magistrate Judge
San Francisco Courthouse, Courtroom F – 15th Floor
450 Golden Gate Avenue, San Francisco, CA 94102

         Re: United States v. Aguilar et al., Case No. CR 18-0119 RS (JCS)

Dear Honorable Judge Spero:

In response to the Court’s order in the above-captioned matter, defendants submit this
letter-brief to providing an update of outstanding discovery issues.

The defendants have filed (and joined each other in) a number of discovery motions
requesting a variety of specific information regarding the allegations in the indictment.
While those motions requested many specific items related to each incident, they are
generally described as follows:

     •    Defendant Rebolledo et al., motion for disclosure of grand jury instructions,
          dates, testimony. ECF No. 252.
     •    Defendant Rebolledo et al., motion for disclosure of grand jury selection and
          composition records. ECF No. 253.
     •    Defendant Rebolledo et al., motion for discovery of specific items pertaining to
          individual allegations. ECF No. 251.
     •    Defendant Rebolledo Supplement to ECF No. 251 for discovery pertaining to
          specific incidents (ECF Nos. 279), as follows:
             o Discovery pertaining to the March 14, 2006, homicides, including
                 identities and locations of eyewitnesses.
             o Discovery pertaining to the March 24, 2006, homicide, including
                 identities and locations of eyewitnesses.
             o Discovery pertaining to the August 5, 2006, search of 7 Alberta St. and
                 seizure of Ruger and Steyr firearms, and identity and location of original
                 purchasers.
             o Discovery pertaining to the March 7, 2007, attempted murder, including
                 identities and locations of alleged victim and eyewitnesses.
         Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 2 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 2


             o Discovery pertaining to the September 29, 2007, attempted murder,
                including identities and locations of alleged victim and eyewitnesses.
             o Discovery pertaining to the November 7, 2010, attempted murder,
                including identities and locations of alleged victim and eyewitnesses.
             o Discovery pertaining to the February 27, 2011, attempted murder,
                including identities and locations of alleged victim and eyewitnesses, and
                subscriber information for seized phones.
             o Discovery pertaining to the January 14, 2012, shooting, including
                identities and locations of eyewitnesses.
     •   Defendant Aguilar et al., motion for discovery pertaining to the March 14,
         2006, and September 29, 2007, incidents, including identities and locations of
         eyewitnesses and alleged victim[s]. ECF No. 264.
     •   Defendant Gallardo motion for discovery pertaining to the February 28, 2009,
         incident, including identities and locations of eyewitnesses and alleged victim.
         ECF No. 265.
     •   Defendant Hernandez motion for discovery pertaining to the March 30, 2013,
         homicide, including the identities and locations of eyewitnesses. ECF No. 266.
     •   Defendant Venegas’s motion for discovery pertaining to March 30, 2013,
         homicide. ECF No. 365.
     •   Defendant Urbina’s motion for discovery regarding an alleged September 4,
         2008 shooting. ECF No. 267.
     •   Various joinders by all defendants. E.g., ECF Nos. 264, 265, 266, 267, 269,
         288, 291, 295.

The government did not oppose most of the grand jury requests, ECF No. 281, did not
directly dispute all of the specific evidentiary requests, ECF No. 280, and offered to
produce the civilian witness information six months before trial and the cooperating
defendant information one month before trial.

The following discovery issues remain unresolved:

   I.     Grand Jury Materials

The defense filed two motions seeking the discovery of grand jury materials - Motion for
Disclosure of Grand Jury Sessions, Schedule Instructions, and Materials Pursuant to
Federal Rule of Criminal Procedure 6(e)(1)(E)(i) and (iii) (ECF No. 252) and Motion for
Order for Inspection and Copying of Jury Records Pertinent to the Indicting Grand Jury
Pursuant to General Order No. 6 (ECF No. 253). The government does not oppose the
Court issuing an order to the Clerk of the Court requiring the release of most of the
items requested by the defense. The issues that have not been resolved are the
following:
        Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 3 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 3


       A.     ECF No. 252

              1.     Case-Specific Legal Instructions

A transcript of the legal instructions given to the grand jury should be provided to the
defense, ECF No. 252, Request 2, a request the government opposes. Those legal
instructions will not reveal the identities of witnesses or jurors, the substance of witness
testimony, the strategy or direction of the investigation, or the deliberations or
questions of jurors. In addition, a particularized need for these instructions exists
because there is uncertainty as to the elements of the crimes for which the defendants
were indicted and it appears likely that the grand jury was not correctly instructed.

This issue has additional importance to defendants Venegas and Hernandez, who were
previously prosecuted for related RICO charges, and for whom the Government made
promises regarding its inability to prosecute them further for RICO and RICO-related
offenses. See e.g., United States v. Alvarez, 14 Cr. 120 EMC, ECF 415 (M.O. re entry of
pleas), ECF 409 (Venegas Plea Agreement) at ¶16 (“The government agrees not to
prosecute the defendant any further for the following offenses: (1) racketeering
conspiracy, as charged in Count One of the Superseding Indictment; (2) conspiracy to
commit murder in aid of racketeering activity, as charged in Count Two of the
Superseding Indictment; (3) conspiracy to commit assault with a dangerous weapon in
aid of racketeering activity, as charged in Count Three of the Superseding Indictment;
and (4) using and carrying a firearm during and in relation to, and possessing a firearm
in furtherance of, a crime of violence, as charged in Count Four of the Superseding
Indictment. Neither the defendant’s guilty plea nor any provision of this Agreement,
however, precludes the government from investigating and prosecuting the defendant
for any other crimes, including specifically any murder not currently charged in the
Superseding Indictment. The government agrees to move to dismiss Count Two of the
Superseding Indictment at sentencing.”)

The defense compromise position is that the transcripts be released with a protective
order or, alternatively, that this Court review the transcripts in camera to determine
what portion of the transcripts should be released to the defense.

Government Response:

      Unresolved Issue:
      The defense seeks a transcript of all case-specific instructions given by
prosecutors to the grand jurors. The government opposes this request.

       Government Position:
       The defense request seeks discovery of substantive aspects of the proceeding
before the grand jury. ECF No. 281 (Government’s Consolidate Response an Opposition
to Defendant Rebolledo’s Motions for Disclosure Regarding the Grand Jury), at 17-19.
        Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 4 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 4


Defendants fail to establish particularized need to set aside the rule of grand jury secrecy
which attaches to “anything which may reveal what occurred before the grand jury.”
Standley v. Department of Justice, 835 F.2d 216, 218 (9th Cir. 1987). At best, they offer
a conclusory claim that there is uncertainty as to the elements of the crimes for which
they were indicted, and infer that there must have been prosecutorial misconduct. The
Seventh Circuit and various district courts – including this one – have rejected similar
requests. Prosecutors’ case-specific legal instructions go to the substance of the charge
before the grand jury, as well as to how the grand jury is to hear and evaluate the
evidence it hears. Unlike the district court’s instructions to grand jurors, which set the
“ground rules” for how the grand jury conducts its proceedings, the case-specific
instructions sought here reveal the deliberative process of the grand jury and go to the
heart of that body’s function. Nor does the claim advanced by defendants Venegas and
Hernandez, who entered plea agreements in CR 14-0120 EMC, set forth a basis for the
request. They entered guilty pleas to certain charges, which have not been reproduced.
Now they are being prosecuted for a VICAR murder and an associated Section 924(j)
charge; these fall within the carve-out language quoted above.

       Compromise Proposal:
       For this request, the government does not offer a compromise position. There is
no basis for production of transcripts of case-specific instructions to the defense with a
protective order. The defendants have not even established a reason for the Court to
undertake an in camera review of such transcripts.

              2.     Grand Jury Witness Testimony

A transcript of the witness testimony during the grand jury proceedings should be
provided to the defense. ECF No. 252, Request 3. The government opposes this
request. Defendant Michael Rebolledo’s case is similar to another death penalty case,
United States v. Rodriguez, 380 F.Supp. 2d 1041, 1059 (D. N. Dakota 2005), in which
the district court ordered the discovery of grand jury testimony because the capital
defendant was entitled to “a fair opportunity to develop his defense, including acquiring
impeachment and/or exculpatory information, and to prepare for the possible penalty
phase of the trial, including gathering information for impeachment purposes and to
test the credibility of the grand jury witnesses.”

In addition, disclosure will allow the defense to assess whether unfair or improper
prosecutorial conduct occurred before the grand jury, which would warrant dismissal of
the indictment. The defense has proposed a compromise in which the transcripts be
released with a protective order or, alternatively, that this Court review the transcripts
in camera to determine what portion of the transcripts should be released to the
defense.
        Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 5 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 5


Government Response:

       Unresolved Issue:
       The defense seeks immediate production of grand jury transcripts of witnesses
before the grand jury. The government opposes this request.

       Government Position:
       The defense fails to provide the “strong showing” needed to overcome the
presumption of regularity in grand jury proceedings in returning the facially valid
indictment. ECF No. 281, at 20-21. Defendants provide no specific facts suggesting
severe misconduct that jeopardized the independence of the grand jury; they offer only
speculation that misconduct occurred. Id. 22. Defendant Rebolledo’s desire to
determine the record as to mitigation fails to acknowledge the grand jury’s role – to
determine probable cause for the essential elements of all charged offenses. This case is
not at all like Rodriguez; it alleges a multi-defendant racketeering enterprise, multiple
murders, and witness safety concerns raised by the gang’s program of retaliation against
members who violate gang rules. The government notes that it has already committed
to providing Jencks statements (including grand jury transcripts of its trial witnesses)
well in advance of trial. Id. 26.

        Compromise Proposal:
        The government is willing to produce the transcripts of grand jury testimony of
its witnesses before trial on the timeline suggested in ECF No. 281: one month before
trial for cooperating defendant-witnesses, and six months for other witnesses.


      B.     ECF No. 253

             1. AO-11 Juror Utilization Reports

The defense has requested AO-11 juror utilization reports, ECF No. 253, Request 2(b),
which the government opposes. These reports may contain demographic information
relating to the grand jury. The defense has offered a compromise position whereby the
Jury Administrator be directed to review the AO-11 reports to determine if they contain
any demographic information about the grand jurors. Any demographic information in
the reports should then be disclosed.

Government Response:

      Unresolved Issue:
      The defense seeks any AO-11 juror utilization report pertaining to 2017-2018.
The government opposes this request.
        Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 6 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 6


Government Position:
       As District Judge Chen found in the Nelson case, AO-11 reports “do not contain
demographic information and therefore would not assist” defendants in preparation of
their challenge to the composition of jury lists. See ECF No. 281, at 11.

        Compromise Proposal:
        No compromise proposal suggests itself, as the requested materials are not
shown to contain demographic information (which is the basis for the request in the
first place).


             2. Reports Regarding Selection of Grand Jurors

The defense has requested “records, reports, files, written procedures, and memoranda
demonstrating compliance with requirement of random selection of a fair cross-
section.” ECF No. 253 Request 2(c). The government opposes this request. The
defense believes that these materials are relevant to its investigation of whether the
grand jury that indicted the defendants was randomly selected from a fair cross-section
of the community. The defense has proposed a compromise whereby the Court orders
the Jury Administrator to provide an updated declaration, explaining the process of
creating jury wheels and qualifying jurors in this district and to identify the types of
records that are available with respect to the indicting grand jury. The defense believes
that more than 15 years have passed since the Clerk’s office last submitted a declaration
to the Court describing this process.

Government Response:

       Unresolved Issue:
       The defense seeks a range of records “demonstrating how the Court complied
with the requirement” of random selection of a fair cross-section. The government
opposes this request as framed.

      Government Position:
      The government’s objection is based on the open-ended phrasing of the request.
The government respectfully submits that District Judge Chen’s order in Nelson sets a
workable standard: “manuals or other documents describing the grand-jury selection
process and the creation of the master and qualified wheels.” ECF No. 281, at 11.

       Compromise Proposal:
       The government believes that the narrowing of defendants’ request as suggested
above strikes the appropriate balance. However, if the Court feels that it is necessary to
require the Jury Administrator to provide an updated declaration explaining the process
of creating jury wheels and qualifying jurors, and identifying the types of records
available for the indicting grand jury (17-1), the government does not object.
        Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 7 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 7




             3. Records Regarding Grand Jury Forepersons

The defense has requested records “describing the method by which grand jury
forepersons involved in returning the indictment were selected.” ECF No. 253, Request
2(d). The government opposes the request. Those records are ministerial in nature as
they relate to procedural aspects of the grand jury rather than the substance of the grand
jury investigation, and therefore may be disclosed. The defense compromise position is
that the Court initially review the records in camera and redact information, if any,
relevant to the substance of the grand jury investigation.

Government Response:

      Unresolved Issue:
      The defense seeks records describing the method by which grand jury
forepersons were selected. The government opposes this request.

        Government Position:
        The government opposes this request because it is unrelated to proffered
justification (preparation for a challenge to the composition of the grand jury.) ECF No.
281, at 11.

       Compromise Proposal:
       No compromise proposal suggests itself. The defense fails to establish why the
Court should undertake an in camera review of records with an eye to determining what
redactions may be necessary.


             4. Records Regarding the Extension of the Grand Jury Term

The defense has requested “all orders reflecting the beginning or extension of the [grand
jury’s] term.” ECF No. 253, Request 2(e). The government opposes the request. Those
records are ministerial in nature as they relate to procedural aspects of the grand jury
rather than the substance of the grand jury investigation, and therefore may be
disclosed. The defense compromise position is that the Court initially review the
records in camera and redact information, if any, relevant to the substance of the grand
jury investigation.

Government Response:

       Unresolved Issue:
       The defense seeks discovery of all orders reflecting the beginning or extension of
the grand jury’s term. The government opposes this request.
           Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 8 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 8



        Government Position:
        The request is redundant with the defense request in ECF No. 252, at 2. The
government has no objection to the defense request for the beginning and ending dates
of the indicting grand jury’s term. The defense has not justified the expenditure of
Court time to obtain orders extending the grand jury, and to review them for
information that must be redacted as relevant to the substance of the grand jury.

       Compromise Proposal:
       The Court should order disclosure to the defense of the beginning and ending
dates of the indicting grand jury (taking into account any extension).


    II.      ECF Nos. 251, 264, 279 (Defendant Rebolledo’s (and Aguilar’s)
             Motions)

Mr. Rebolledo filed two motions seeking discovery: Motion to Compel Discovery, ECF
No. 255, and Supplement to Motion to Compel Discovery, ECF No. 279. Mr. Aguilar
also filed a discovery motion seeking the same information regarding the two incidents
in which he was allegedly involved (March 14, 2006, and September 29, 2007, ECF No.
264). Most of the issues raised in these pleadings have not been resolved.1 The defense
motions should be granted because they seek Brady material, i.e., the identities and
location information of witnesses and victims, who made statements to law enforcement
that either directly exculpated Mr. Rebolledo or Mr. Aguilar, or would likely lead to
exculpatory information, and the identities and location information of alternative
suspects. The defense compromise position is that the requested discovery be disclosed
with a protective order that will ensure safety of the persons identified in the discovery.

Government Response:

       Unresolved Issue:
       At issue in this subsection are the defense discovery motions (ECF Nos. 251, 264,
279) filed by Defendants Rebelledo and Aguilar that seek information regarding the
identities of, and contact information for, civilian witnesses to the murders with which
Defendants Rebolledo and Aguilar are substantively charged. The government opposes
these requests at this time.

          Government Position:



1 The government agreed it would, if it could, produce the 911 calls, but they no longer
existed, and agreed to produce the medical records of murder and attempted murder
victims but those have not yet been received by the defense.
          Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 9 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 9


       The government agrees that Defendants Rebolledo and Aguilar must and will
have the information discussed in these motions. At issue is when the government
should be required to turn over this information, given the witness safety concerns
associated with turning over civilian witness (and cooperator) information in a case of
this nature.

       As the government has previously argued, there are compelling, case-specific
reasons to believe that early disclosure of civilian (and cooperator) identities and
contact information will pose a significant risk to witness safety. ECF No. 280, at 19-29.
In particular, the government refers to paragraphs 6, 9, 10, and 11 of the Indictment
(ECF No. 1), which summarize the ways in which the 19th Street/16th Street Sureños
enforce gang rules and engage in acts of violence, particularly against individuals who
cooperate with law enforcement. The government has previously discussed specific
instances of members of this criminal enterprise discussing harming witnesses or
“snitches.” ECF No. 280, at 26-29.

        Compromise Proposal:
        The government’s proposed disclosure schedule (six months before trial for
civilian witnesses, one month before trial for cooperating gang insiders) is the schedule
that, in the government’s view, fairly balances the defendants’ need to prepare for trial
with the government’s need to ensure witness safety. The government respectfully
submits that disclosure of civilian witness identities and contact information at an
earlier time, even subject to a protective order, presents an unacceptable risk to witness
safety.

   III.    ECF No. 365 (Defendant Venegas’s Motion)

Mr. Venegas filed a motion seeking the entry of an Order directing disclosure of (1) all
documents addressing any knowledge or information that Mario Serrano, Marvin
Cortez, Carlos Vasquez, Miguel Ortiz, and/or Antonio Castillo have or purport to have
with respect to the March 30, 2013 homicide charged in Counts 14 and 15 of the
Indictment; (2) the housing records from the Alameda County Jail (including Glenn
Dyer Jail and Santa Rita Jail) from March 6, 2014 through the present day for Mario
Serrano, Marvin Cortez, Carlos Vasquez, Miguel Ortiz, and Antonio Castillo; and (3) any
transport records for Mario Serrano, Marvin Cortez, Carlos Vasquez, Miguel Ortiz, and
Antonio Castillo possessed by the United States Marshal’s Service and any/other state,
local, or federal agency that has participated in or is participating in this investigation
and/or prosecution, for the time period March 6, 2014 through the present day. ECF
No. 365.

The government opposes disclosure because it asserts (but does not sustain its
contention) that only Jencks Act materials are responsive to the first category of
requested materials, and further asserts (and does not sustain) that documents
responsive to categories two and three would disclose cooperator testimony, which it
        Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 10 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 10


won’t. Mr. Venegas will address the Government’s errant contentions in his reply brief,
which is scheduled to be filed on July 15.

Government Response:

      Unresolved Issue:
      At issue in this subsection is a discovery motion filed by Defendant Venegas (ECF
No. 365) that seeks information regarding the statements, housing information, and
transport information for five named individuals. The government opposes these
requests at this time.

       Government Position:
       The government recently responded to this motion. ECF No. 374 (filed July 8,
2021). As stated in that response, the government agrees that Defendant Venegas must
and will have the information discussed in his motion. At issue is when the government
should be required to turn over this information, given the witness safety concerns and
the practical effect of the requested disclosures (confirming or denying whether
particular individuals are cooperating gang insiders).

        As the government has previously argued, there are compelling, case-specific
reasons to believe that early disclosure of civilian (and, in particular, cooperator)
identities and contact information will pose a significant risk to witness safety. ECF No.
280, at 19-29. In particular, the government refers to paragraphs 6, 9, 10, and 11 of the
Indictment (ECF No. 1), which summarize the ways in which the 19th Street/16th Street
Sureños enforce gang rules and engage in acts of violence, particularly against
individuals who cooperate with law enforcement. The government also refers to the
particular danger posed by Defendant Venegas, given specific admissions he has made
in a prior plea agreement. See ECF No. 374, at 3-4.

       The government notes that, in his section of the joint letter above, Defendant
Venegas mischaracterizes the government’s contentions in ECF No. 374, which speak
for themselves.

       Compromise Proposal:
       The government’s proposed disclosure schedule (one month before trial for any
individual named in Defendant Venegas’ motion, if any such individual is a cooperating
gang insider) is the schedule that, in the government’s view, fairly balances the
defendants’ need to prepare for trial with the government’s need to ensure witness
safety. The government respectfully submits that earlier disclosure, even subject to a
protective order, presents an unacceptable risk to witness safety.
         Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 11 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 11


   IV.     ECF No. 265 (Defendant Gallardo’s Motion)

Mr. Gallardo filed a motion for discovery pertaining to the February 28, 2009, homicide
including identities and locations of eyewitnesses and alleged victim. ECF No. 265. The
issues raised in that motion remain unresolved. The motion should be granted because
it seeks Brady material, i.e., the identities and location information of witnesses and
victims, who made statements to law enforcement that may directly exculpate the
defendant(s), or would likely lead to exculpatory information, and the identities and
location information of alternative suspects. The defense compromise position is that
the requested discovery be disclosed with a protective order that will ensure safety of the
persons identified in the discovery.

Government Response:

      Unresolved Issue:
      At issue in this subsection is the discovery motion filed by Defendant Gallardo
(ECF No. 265), which seeks information regarding the identities of, and contact
information for, civilian witnesses to the murder in which Defendant Gallardo is
substantively charged. The government opposes these requests at this time.

       Government Position:
       The government agrees that Defendant Gallardo must and will have the
information discussed in his motions. At issue is when the government should be
required to turn over this information, given the witness safety concerns associated with
turning over civilian witness information in a case of this nature. The government
incorporates by reference its position regarding witness safety, discussed in Section II,
infra.


        Compromise Proposal:
        The government’s proposed disclosure schedule (six months before trial for
civilian witnesses, one month before trial for cooperating gang insiders) is the schedule
that, in the government’s view, fairly balances the defendants’ need to prepare for trial
with the government’s need to ensure witness safety. The government respectfully
submits that disclosure of civilian witness identities and contact information at an
earlier time, even subject to a protective order, presents an unacceptable risk to witness
safety.

   V.      ECF No. 266 (Defendant Hernandez’s Motion)

Mr. Hernandez filed a motion for discovery pertaining to the March 30, 2013, homicide
including the identity and location of eyewitnesses and the alleged victim and
information related to Aldo Trancoso. The issues raised in that notion remain
unresolved. The motion should be granted because it seeks Brady material, i.e., the
         Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 12 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 12


identities and location information of witnesses and victims, who made statements to
law enforcement that may directly exculpate the defendant(s), or would likely lead to
exculpatory information, and the identities and location information of alternative
suspects. The defense compromise position is that the requested discovery be disclosed
with a protective order that will ensure safety of the persons identified in the discovery.

Government Response:

      Unresolved Issue:
      At issue in this subsection is the discovery motion filed by Defendant Hernandez
(ECF No. 266), which seeks information regarding the identities of, and contact
information for, civilian witnesses to the murder in which Defendant Hernandez is
substantively charged. The government opposes these requests at this time.

      Government Position:
      The government notes that it has recently spoken with counsel for Mr.
Hernandez and agreed to produce requested information other than the identities of
and contact information for civilian witnesses.

        Regarding the identities of and contact information for civilian witnesses, the
government agrees that Defendant Hernandez must and will have the information
discussed in his motions. At issue is when the government should be required to turn
over this information, given the witness safety concerns associated with turning over
civilian witness information in a case of this nature. The government incorporates by
reference its position regarding witness safety, discussed in Section II, infra.

       Compromise Proposal:
       The government has compromised with Mr. Hernandez to the extent possible, by
agreeing to produce requested information other than the identities of and contact
information for civilian witnesses. Regarding that information, however, the
government’s proposed disclosure schedule (six months before trial for civilian
witnesses, one month before trial for cooperating gang insiders) is the schedule that, in
the government’s view, fairly balances the defendants’ need to prepare for trial with the
government’s need to ensure witness safety. The government respectfully submits that
disclosure of civilian witness identities and contact information at an earlier time, even
subject to a protective order, presents an unacceptable risk to witness safety.

   VI.     ECF No. 267 (Defendant Urbina’s Motion)

Mr. Urbina filed a motion for discovery pertaining to the September 4, 2008, homicide
including the identity and location of eyewitnesses. ECF No. 267-1. The issues raised in
that motion remain unresolved. The motion should be granted because it seeks Brady
material, i.e., the identities and location information of witnesses and victims, who
made statements to law enforcement that may directly exculpate the defendant(s), or
        Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 13 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 13


would likely lead to exculpatory information, and the identities and location information
of alternative suspects. The defense compromise position is that the requested
discovery be disclosed with a protective order that will ensure safety of the persons
identified in the discovery.

Government Response:

        Unresolved Issue:
        At issue in this subsection is a discovery motion filed by Defendant Urbina (ECF
No. 267), which seeks information regarding the identities of, and contact information
for, civilian witnesses to the murder in which Defendant Urbina is substantively
charged. The government opposes these requests at this time.

       Government Position:
       The government agrees that Defendant Urbina must and will have the
information discussed in his motions. At issue is when the government should be
required to turn over this information, given the witness safety concerns associated with
turning over civilian witness information in a case of this nature. The government
incorporates by reference its position regarding witness safety, discussed in Section II,
infra.

        Compromise Proposal:
        The government’s proposed disclosure schedule (six months before trial for
civilian witnesses, one month before trial for cooperating gang insiders) is the schedule
that, in the government’s view, fairly balances the defendants’ need to prepare for trial
with the government’s need to ensure witness safety. The government respectfully
submits that disclosure of civilian witness identities and contact information at an
earlier time, even subject to a protective order, presents an unacceptable risk to witness
safety.

Sincerely,




Martha Boersch
Attorney for JONATHAN AGUILAR

/s/ Mark Goldrosen
MARK GOLDROSEN
PAMELA J. HERZIG
DONALD R. KNIGHT
AMY P. KNIGHT
Attorneys for Defendant MICHAEL REBOLLEDO
       Case 3:18-cr-00119-RS Document 376 Filed 07/14/21 Page 14 of 14


Hon. Chief Magistrate Judge Spero
July 14, 2021
Page 14


/s/ Harris B. Taback
HARRIS B. TABACK
Attorney for Defendant ORLANDO HERNANDEZ

/s/ Julia M. Jayne
JULIA M. JAYNE
Attorney for Defendant JUAN CARLOS GALLARDO

/s/George C. Boisseau
GEORGE C. BOISSEAU
Attorney for Defendant MARIO REYES

/s/James S. Thomson
JAMES S. THOMSON
/s/ Shaffy Moeel
SHAFFY MOEEL
Attorneys for Defendant EDDY URBINA

/s/ Ethan A. Balogh
ETHAN A. BALOGH
Attorney for Defendant WESTON VENEGAS



STEPHANIE M. HINDS
Acting United States Attorney


/s/ Andrew M. Scoble
ANDREW M. SCOBLE
RICHARD EWENSTEIN
Assistant United States Attorneys
